                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



CENTER FOR BIOLOGICAL
DIVERSITY,
                                                                         No. 3:18-cv-00359-MO
               Plaintiff,
                                                                                          ORDER
       V.

U.S. DEPARTMENT OF THE
INTERIOR,

               Defendant,

       and

AMERICAN FARM BUREAU
FEDERATION and OREGON FARM
BUREAU FEDERATION,

               Intervenor-Defendants.


MOSMAN,J.,

       For the reasons stated on the record at the oral argument held on June 10, 2019,

Plaintiffs Motion for Summary Judgment [22] is GRANTED. Defendant's and Intervenor-

Defendants' Motions for Summary Judgment [27, 28] are DENIED. Defendant will comply

with the following requirements, as jointly proposed by the parties:

1. The United States Fish and Wildlife Service's (FWS) final rule listing the streaked homed
   lark as threatened and establishing a special rule under ESA Section 4(d), see 78 Fed. Reg.
   61,452 (Oct. 3, 2013), is remanded to FWS without vacatur. Pending the completion of

I-ORDER
   remand, the streaked homed lark shall remain listed as threatened and the special rule shall
   remain in effect.

2. FWS shall submit a proposed rule regarding the streaked homed lark to the Federal Register
   on or before March 31, 2021.

3. FWS shall publish a final listing determination and, as applicable, a special rule for the
   streaked homed lark to the Federal Register in accordance with the statutory deadlines in 16
   U.S.C. § 1533(b)(6)(A)-(B).

4. FWS shall notify the other parties and the Court as soon as practicable if it becomes aware of
   any development that might hinder its ability to meet either of these deadlines.


IT IS SO ORDERED.

DATED this             of July, 2019.


                                                    MICHAEL W. MOS~
                                                    Chief United State~J)rstrict Judge




2-ORDER
